DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 15, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the claim recites the limitation, “controlling the host vehicle based on the smallest target speed candidate…” It is unclear as to exactly what constitutes as “the the smallest” target speed.  Therefore, the claim is rendered indefinite. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1-3, 5-6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Horii (US 2016/0068156 A1) in view of Lagre (US 2019/0322285 A1), and further in view of Schmüdderich et al. (US 2015/0073662 A1, hereinafter Schmüdderich).
Regarding claim 1, Horii teaches:
A vehicle control apparatus comprising (see at least abstract, disclosing a driver assistance system for a vehicle):
a processor (see at least [0076]; disclosing execution by a processor); and 
a memory storing executable instructions that, when executed by the processor, facilitate performance of operations (see at least [0076]; disclosing a memory storing instructions executed by a processor), comprising;…
… estimating a likelihood of changing lanes into the first lane by the vehicle B recognized by the recognizer ([0053-0055], disclosing a prediction module that predicts if an adjacent vehicle will execute a lane change);…
Horii does not explicitly teach:
 recognizing a vehicle A traveling in front of a host vehicle in a first lane in which the host vehicle travels, and a vehicle B traveling between the vehicle A and the host vehicle in a traveling direction in a second lane adjacent to the first lane… (The examiner notes Horii teaches recognizing vehicles in front of the host vehicle and vehicles in adjacent lanes in at least [0015, 0020].  However, the exact scenario described in the limitation is not explicitly disclosed)
changing a speed of the host vehicle to approach a speed of the vehicle B, as a likelihood of the vehicle B performing the first lane changing increases, and
changing a speed of the host vehicle to approach a speed of the vehicle A, as a likelihood of the vehicle B performing the first lane changing decreases.
However, in the same field of endeavor, vehicle control, Lagre teaches:
recognizing a vehicle A traveling in front of a host vehicle in a first lane in which the host vehicle travels, and a vehicle B traveling between the vehicle A and the host vehicle in a traveling direction in a second lane adjacent to the first lane (Fig. 1, element 3, disclosing a sensing device; Fig. 1, disclosing a host vehicle 1, a vehicle 5a, i.e. a vehicle A, in front of a host vehicle in the same lane, and a vehicle 5c , i.e. a vehicle in an adjacent lane in between host vehicle and vehicle A, i.e. recognizing by the sensing device), the vehicle A and the vehicle B being detected by a detector that detects a situation of a periphery of the host vehicle ([0044]; Fig. 1, element 4, disclosing cameras);
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the system of Horii to incorporate the teachings of Lagre.  One would have been motivated to make this modification in order to better adapt a driving behavior of a motor vehicle to a traffic situation in order to avoid a dangerous situation, as taught by Lagre in at least [0003-0004].
Furthermore, in the same field of endeavor, vehicle control, Schmüdderich teaches:
changing a speed of the host vehicle to approach a speed of the vehicle B, as a likelihood of the vehicle B performing the first lane changing increases (see at least [0085-0086]; Fig. 1, disclosing controlling the host vehicle 102 to slow down when another vehicle, i.e. vehicle B, has a high chance to change lanes into the host vehicle lane. Note: the host vehicle is traveling at , and
changing a speed of the host vehicle to approach a speed of the vehicle A, as a likelihood of the vehicle B performing the first lane changing decreases (see at least [0088-0089]; Fig. 1, disclosing when determining that vehicle 104 will not follow path 11B based on prediction probability, i.e. will not change lanes into the host vehicle lane, the host vehicle accelerates to return to its initial velocity v1, i.e. approaches the speed of a front vehicle A, for example to maintain a travel distance to a front vehicle as described by Horii in Fig. 5A and at least [0056]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the system of Horii to include changing the speed of the host vehicle as described by Schmüdderich.  One would have been motivated to make this modification in order to provide a cost-efficient driving assistance technique in response to a detected environment, as described by Schmüdderich in at least [0014] of Schmüdderich.
Regarding claim 2, the combination of Horii, Lagre and Schmüdderich teaches:
The vehicle control apparatus according to claim 1, wherein the operations further comprise:
recognizing a vehicle C traveling between the vehicle A and the host vehicle in a traveling direction in a third lane adjacent to the first lane and on a side opposite to the second lane (Lagre: Fig. 1, disclosing vehicle 5d as vehicle C), the vehicle C being detected by the detector that detects the situation of the periphery of the host vehicle (Lagre: [0044]; Fig. 1, element 4, disclosing cameras),
estimating a likelihood of changing lanes into the first lane by the vehicle C (Horii: [0053-0055], disclosing a prediction module that predicts if an adjacent vehicle will execute a lane change), and 
in a case where the speed of a host vehicle is determined based on a speed of the vehicle C (Horii: [0053-0055], disclosing a prediction module that predicts if an adjacent vehicle will execute a lane change, the adjacent vehicle is vehicle C),…
The combination does not explicitly teach:
changing the speed of the host vehicle to approach the speed of the vehicle C, as the likelihood of the vehicle C performing the first lane changing increases,
changing the speed of the host vehicle to approach the speed of the vehicle A, as the likelihood of the vehicle C performing the first lane changing decreases.
However, the examiner notes the changing of speed of the host vehicle in response to the likelihood of a vehicle C changing lanes is a mere duplication of parts lacking a new and unexpected result, i.e. if/when such a situation where a vehicle C was traveling an adjacent lane were to naturally occur, the speed adjustment would be performed as disclosed mutatis mutandis to claim 1, producing the same result. Therefore, the duplication of parts has no patentable significance. (See MPEP 2144.04)
Furthermore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the system of Horii to incorporate the teachings of Lagre.  One would have been motivated to make this modification in order to better adapt a driving behavior of a motor vehicle to a traffic situation in order to avoid a dangerous situation, as taught by Lagre in at least [0003-0004].
Regarding claim 3, the combination of Horii, Lagre and Schmüdderich teaches:
The vehicle control apparatus according to claim 2, wherein the operations further comprise:
recognizing a plurality of target vehicles including the vehicle B and the vehicle C (Lagre: Fig. 1, disclosing sensing of vehicles 5a-5d, i.e. a plurality of vehicles), the target vehicles traveling between the vehicle A and the host vehicle in the traveling direction and traveling in the second lane or the third lane (Lagre: [0052-0053]; disclosing predicating the behavior of vehicles 5c and 5d independently, i.e. as targets of potential sources of danger; Fig. 1, disclosing vehicles 5c and vehicle 5d located in between host vehicle and vehicle A),
estimating the likelihood of changing lanes into the first lane by each of the plurality of target vehicles recognized by the recognizer (Horii: [0053-0055], disclosing a prediction module that predicts if an adjacent vehicle will execute a lane change), and
controlling the speed of the host vehicle on the basis of the speed of the vehicle A and a lane changing likelihood of a target vehicle having a high likelihood of changing lanes into the first lane among the plurality of target vehicles in the estimation result (Lagre: [0051], disclosing controlling the speed of a host vehicle in response to the speed of a vehicle ahead, i.e. vehicle A, and behavior of surrounding vehicles).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the system of Horii to incorporate the teachings of Lagre.  One would have been motivated to make this modification in order to better adapt a driving behavior of a motor vehicle to a traffic situation in order to avoid a dangerous situation, as taught by Lagre in at least [0003-0004].
Regarding claim 5, the combination of Horii, Lagre and Schmüdderich teaches:
The vehicle control apparatus according to claim 3, wherein the operations further comprise controlling the speed of the host vehicle using a set speed instead of the vehicle A when the vehicle A is not recognized within a set distance (Schmüdderich: Figs. 1 and 5A; [0089], disclosing returning to an initial velocity v1, i.e. a set speed instead of the speed of a front vehicle).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the system of Horii to include changing the speed of the host vehicle as described by Schmüdderich.  One would have been motivated to make this modification in order to provide a cost-efficient driving assistance technique in response to a detected environment, as described by Schmüdderich in at least [0014] of Schmüdderich.
Regarding claim 6, the combination of Horii, Lagre and Schmüdderich teaches:
The vehicle control apparatus according to claim 3, wherein the operations further comprise excluding, as the vehicle B or the vehicle C, a vehicle of which a rear end is not in front of a front end of the host vehicle in the traveling direction, or a vehicle of which a distance from a rear end thereof to the front end of the host vehicle is not equal to or greater than a predetermined distance (Lagre: [0024], disclosing not taking into account, i.e. excluding, vehicles as atypical, i.e. target vehicles B or C, which are no longer in a sensing range, i.e. greater than a predetermined distance (the distance being the range of the sensors)).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the system of Horii to incorporate the teachings of Lagre.  One would have been motivated to make this modification in order to better adapt a 
Regarding claim 9, the combination of Horii, Lagre and Schmüdderich teaches:
The vehicle control apparatus according to claim 3, wherein the operations further comprise regarding the vehicle B or the vehicle C of which the estimation result is equal to or greater than a threshold value as the vehicle A in a process of repeatedly controlling the speed of the host vehicle (Lagre: [0027-0029], disclosing an adjacent vehicle with the shortest distance from a host vehicle, i.e. an adjacent vehicle B or C, is individually predicted in respect of its behavior to be the largest source of danger, i.e. a danger level greater than a threshold, and is therefore weighted in regards to controlling the host vehicle speed, i.e. weighted as vehicle A).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the system of Horii to incorporate the teachings of Lagre.  One would have been motivated to make this modification in order to better adapt a driving behavior of a motor vehicle to a traffic situation in order to avoid a dangerous situation, as taught by Lagre in at least [0003-0004].
Regarding claim 10, Horii teaches:
A vehicle control apparatus comprising (see at least abstract, disclosing a driver assistance system for a vehicle):
a processor (see at least [0076]; disclosing execution by a processor); and 
a memory storing executable instructions that, when executed by the processor, facilitate performance of operations (see at least [0076]; disclosing a memory storing instructions executed by a processor), comprising;…
… estimating a likelihood of changing lanes into the first lane by the vehicle B recognized by the recognizer ([0053-0055], disclosing a prediction module that predicts if an adjacent vehicle will execute a lane change);…
controlling the host vehicle based on the smallest target speed candidate among the one or more target speed candidates (see at least [0053-0055], disclosing selecting a driving decision, i.e. a target speed candidate, based on safety, efficiency, or to minimize the likelihood of an accident, i.e. the velocity targets are evaluated against each other (including the smallest target speed candidate) and the vehicle is controlled based on the evaluation, i.e. at least based in part on the smallest speed candidate).
Horii does not explicitly teach:
 recognizing a vehicle A traveling in front of a host vehicle in a first lane in which the host vehicle travels, and a vehicle B traveling between the vehicle A and the host vehicle in a traveling direction in a second lane adjacent to the first lane… (The examiner notes Horii teaches recognizing vehicles in front of the host vehicle and vehicles in adjacent lanes in at least [0015, 0020].  However, the exact scenario described in the limitation is not explicitly disclosed)
…as a lane changing likelihood of a target vehicle having a high likelihood of changing lanes into the first lane among the plurality of target vehicles increases, deriving one or more target speed candidates so that the target speed candidate of the host vehicle approaches a speed of the target vehicle having a high likelihood of changing lanes into the first lane,
as the lane changing likelihood of a target vehicle having a high likelihood of changing lanes into the first lane among the plurality of target vehicles decreases, deriving the one or more target speed candidates so that the target speed candidate of the host vehicle approaches a speed of the vehicle A,...

recognizing a vehicle A traveling in front of a host vehicle in a first lane in which the host vehicle travels, and a vehicle B traveling between the vehicle A and the host vehicle in a traveling direction in a second lane adjacent to the first lane (Fig. 1, element 3, disclosing a sensing device; Fig. 1, disclosing a host vehicle 1, a vehicle 5a, i.e. a vehicle A, in front of a host vehicle in the same lane, and a vehicle 5c , i.e. a vehicle in an adjacent lane in between host vehicle and vehicle A, i.e. recognizing by the sensing device), the vehicle A and the vehicle B being detected by a detector that detects a situation of a periphery of the host vehicle ([0044]; Fig. 1, element 4, disclosing cameras);
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the system of Horii to incorporate the teachings of Lagre.  One would have been motivated to make this modification in order to better adapt a driving behavior of a motor vehicle to a traffic situation in order to avoid a dangerous situation, as taught by Lagre in at least [0003-0004].
Furthermore, in the same field of endeavor, vehicle control, Schmüdderich teaches:
…as a lane changing likelihood of a target vehicle having a high likelihood of changing lanes into the first lane among the plurality of target vehicles increases, deriving one or more target speed candidates so that the target speed candidate of the host vehicle approaches a speed of the target vehicle having a high likelihood of changing lanes into the first lane (see at least [0085-0086]; Fig. 1, disclosing controlling the host vehicle 102 to slow down, i.e. a speed candidate, when another vehicle, i.e. vehicle B, has a high chance to change lanes into the host vehicle lane. Note: the host vehicle is traveling at a higher velocity than the adjacent lane vehicle ,
as the lane changing likelihood of a target vehicle having a high likelihood of changing lanes into the first lane among the plurality of target vehicles decreases, deriving the one or more target speed candidates so that the target speed candidate of the host vehicle approaches a speed of the vehicle A (see at least [0088-0089]; Fig. 1, disclosing when determining that vehicle 104 will not follow path 11B based on prediction probability, i.e. will not change lanes into the host vehicle lane, the host vehicle accelerates, i.e. a target speed candidate v1, to return to its initial velocity v1, i.e. approaches the speed of a front vehicle A, for example to maintain a travel distance to a front vehicle as described by Horii in Fig. 5A and at least [0056]),…
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the system of Horii to include changing the speed of the host vehicle as described by Schmüdderich.  One would have been motivated to make this modification in order to provide a cost-efficient driving assistance technique in response to a detected environment, as described by Schmüdderich in at least [0014] of Schmüdderich.
Regarding claim 11, Horii teaches:
A vehicle control method comprising (see at least Fig. 7, disclosing a method):
…a vehicle mounted-computer (see at least [0076])…
… estimating, by the vehicle-mounted computer a likelihood of changing lanes into the first lane by the vehicle B recognized by the recognizer ([0053-0055], disclosing a prediction module that predicts if an adjacent vehicle will execute a lane change);…
Horii does not explicitly teach:
Recognizing, by the vehicle-mounted computer, a vehicle A traveling in front of a host vehicle in a first lane in which the host vehicle travels, and a vehicle B traveling between the vehicle A and the host vehicle in a traveling direction in a second lane adjacent to the first lane… (The examiner notes Horii teaches recognizing vehicles in front of the host vehicle and vehicles in adjacent lanes in at least [0015, 0020].  However, the exact scenario described in the limitation is not explicitly disclosed)
…changing a speed of the host vehicle to approach a speed of the vehicle B, as a likelihood of the vehicle B performing the first lane changing increases, and
changing a speed of the host vehicle to approach a speed of the vehicle A, as a likelihood of the vehicle B performing the first lane changing decreases.
However, in the same field of endeavor, vehicle control, Lagre teaches:
recognizing a vehicle A traveling in front of a host vehicle in a first lane in which the host vehicle travels, and a vehicle B traveling between the vehicle A and the host vehicle in a traveling direction in a second lane adjacent to the first lane (Fig. 1, element 3, disclosing a sensing device; Fig. 1, disclosing a host vehicle 1, a vehicle 5a, i.e. a vehicle A, in front of a host vehicle in the same lane, and a vehicle 5c , i.e. a vehicle in an adjacent lane in between host vehicle and vehicle A, i.e. recognizing by the sensing device), the vehicle A and the vehicle B being detected by a detector that detects a situation of a periphery of the host vehicle ([0044]; Fig. 1, element 4, disclosing cameras);
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the system of Horii to incorporate the teachings of Lagre.  One would have been motivated to make this modification in order to better adapt a 
Furthermore, in the same field of endeavor, vehicle control, Schmüdderich teaches:
changing a speed of the host vehicle to approach a speed of the vehicle B, as a likelihood of the vehicle B performing the first lane changing increases (see at least [0085-0086]; Fig. 1, disclosing controlling the host vehicle 102 to slow down when another vehicle, i.e. vehicle B, has a high chance to change lanes into the host vehicle lane. Note: the host vehicle is traveling at a higher velocity than the adjacent lane vehicle 104 (vehicle B) before the control. Therefore the reduction of velocity of the host vehicle approached the velocity of vehicle 104 (vehicle B), and
changing a speed of the host vehicle to approach a speed of the vehicle A, as a likelihood of the vehicle B performing the first lane changing decreases (see at least [0088-0089]; Fig. 1, disclosing when determining that vehicle 104 will not follow path 11B based on prediction probability, i.e. will not change lanes into the host vehicle lane, the host vehicle accelerates to return to its initial velocity v1, i.e. approaches the speed of a front vehicle A, for example to maintain a travel distance to a front vehicle as described by Horii in Fig. 5A and at least [0056]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the system of Horii to include changing the speed of the host vehicle as described by Schmüdderich.  One would have been motivated to make this modification in order to provide a cost-efficient driving assistance technique in response to a detected environment, as described by Schmüdderich in at least [0014] of Schmüdderich.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Horii in view of Lagre, Schmüdderich , and further in view of Bone et al. (USP 9,159,023, hereinafter Bone).
Regarding claim 7, the combination of Horii, Lagre and Schmüdderich teaches:
The vehicle control apparatus according to claim 3, wherein the operations further comprise excluding, as the target vehicle, a vehicle of which a relative speed with respect to the host vehicle is negative (Lagre: [0007], disclosing categorizing a vehicle as an atypical vehicle, i.e. a target vehicle B or C, when it lies outside a predetermined speed interval, i.e. if a vehicle lies within the speed interval, it is not categorized, i.e. excluded, from being a target vehicle B or C).
The combination does not explicitly teach that the predetermined speed interval is a negative relative velocity.
However, in the same field of endeavor, vehicle control, Bone teaches using a vehicle’s relative velocity when determining the probability of a lane change (Col. 8-9; Fig. 9, disclosing the probability of intent to lane change is 0, i.e. at the far right side of the first and second graph, while the relative velocity is 0 or negative (the velocity is negative on the far right)).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the apparatus of Horii, Lagre and Schmüdderich to include taking into account a vehicles relative velocity, as taught by Bone, when choosing a target vehicle. One would have been motivated to make this modification in order to ignore vehicles that are slower than the host vehicle when choosing an atypical, i.e. a target, vehicle, and therefor prioritize choosing a target vehicle that poses a higher danger, thus increasing safety.

Regarding claim 8, the combination of Horii, Lagre and Schmüdderich teaches:
The vehicle control apparatus according to claim 3,…
The combination does not explicitly teach:
… wherein the operations further comprise excluding, as the target vehicle, a vehicle of which a likelihood of changing lanes into the first lane in the estimation result is equal to or smaller than a threshold value.
However, in the same field of endeavor, vehicle control, Bone teaches:
… wherein the operations further comprise excluding, as the target vehicle, a vehicle of which a likelihood of changing lanes into the first lane in the estimation result is equal to or smaller than a threshold value (Fig. 6; Col. 8, disclosing determination of an intended lane change based on a threshold, i.e. a likelihood to change lanes).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have incorporated the teachings of Bone in the modified apparatus of Horii.  Specifically, it would have been obvious to regard a target vehicle as a vehicle with an above threshold likelihood of changing lanes, and therefore exclude vehicles below that threshold as targets.  One would have been motivated to make this modification in order to validate a perceived attempt of a lane change, and thus improve accuracy of the prediction.
Response to Arguments
Applicant’s arguments with respect to claims 1-3 and 5-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stahl (US 2018/0111617 A1), disclosing adaptive cruise control during an adjacent vehicle merge to the host vehicle lane.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF BURKE can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664                                                                                                                                                                                                        
JOSHUA ALEXANDER GARZA
Examiner
Art Unit 3664